       Case 2:18-cv-04241-DJH Document 58 Filed 04/12/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   William Price Tedards, Jr., et al.,              No. CV-18-04241-PHX-DJH
10                  Plaintiffs,                       ORDER
11   v.
12   Doug Ducey, et al.,
13                  Defendants.
14
15          This matter is before the Court on Defendant Senator Martha McSally’s Unopposed
16   Motion to Appear Telephonically for Hearing Set for April 12, 2019 at 2:00 p.m. (Doc.
17   56). With good cause appearing,
18          IT IS ORDERED granting Defendant Senator Martha McSally’s Unopposed
19   Motion to Appear Telephonically for Hearing Set for April 12, 2019 at 2:00 p.m. (Doc. 56).
20          IT IS FURTHER ORDERED that counsel will receive dial-in instructions for the
21   teleconference via electronic mail.
22          Dated this 11th day of April, 2019.
23
24
25
                                                  Honorable Diane J. Humetewa
26                                                United States District Judge
27
28
